Title: III. John Vining to Joseph Anderson, 1 March 1791
From: Vining, John
To: Anderson, Joseph



Sir
March 1st 1791

Not being able to lay my hands upon the Letter you have requested, and fearing very much that I inadvertently, together with some other loose papers, threw it into the Fire in changing Papers from one coat Pockett to another, I have nothing now left in my Power but to state to you the principal Fact which it appeared to contain.
As I mean however to be perfectly explicit with you, I think it my Duty in Justice both to you and to myself to relate all that I have since heard concerning the Transaction at Wilmington. Major Jaquett as well as I remember impressed me with the Idea that he had given the Certificate which was delivered to the President in Consequence of your having empowered him to recieve a certain part of that Compensation which was to go in gradual diminution of a Bond of £1200 which he represented to have recieved from you together with other Securities. This I believe as it related to you was the Substantial part of his Letter. Major Bush with whom I have conversed since I saw the President, I confess stated it differently, and to my mind more favourably. He appeared rather to consider the additional Contract as a Consequence, than a Condition of your Appointment. I requested him if he saw the President as he then informed me he expected to do, to mention the Circumstance to him, which he promised to do. Bush also mentioned to me that you had not given to Jaquett any Power of Attorney to recieve part of your Compensation, which was also I  believe mentioned in Jaquetts Letter (as far as I can recollect) to have been the case.
Conceiving it a confidential and a responsible Duty in me to make the Communications I did to the President, you will not, I trust, suppose that I have been actuated either by an unfriendly motive to you or a desire to change the good Opinion the President had previously entertained of you.—I am your very Hle. Sert,

J Vining

